Case 2:20-cv-03599-BMC Document 1 Filed 08/10/20 Page 1 of 25 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
MICHELLE TENZER-FUCHS, on behalf of                                    :
herself and all others similarly situated,                             :
                                                                       :    No.: ___________________
                               Plaintiffs,                             :
                                                                       :   CLASS ACTION COMPLAINT
                                         v.                            :
                                                                       :    JURY TRIAL DEMANDED
SNOW TEETH WHITENING, LLC,                                             :
                                                                       :
                               Defendant.                              :
                                                                       :
                                                                       :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x



                                                INTRODUCTION
1.        Plaintiff MICHELLE TENZER-FUCHS (hereinafter “Plaintiff”), on behalf of

          herself and others similarly situated, brings this civil rights action against

          Defendant, SNOW TEETH WHITENING, LLC (hereinafter “Snow” or

          “Defendant”) for its failure to design, construct, maintain, and operate its company

          website in a way that is fully accessible to and independently usable by Plaintiff

          and other blind or visually-impaired consumers.

2.        Plaintiff is a visually-impaired and legally blind person who suffers from what

          constitutes a “qualified disability” under the Americans with Disabilities Act of

          1990 (“ADA”) and thus requires screen-reading software to read website content

          using her computer. Plaintiff uses the terms “blind” or “visually-impaired” to refer

          to all people with visual impairments who meet the legal definition of blindness in

          that they have a visual acuity with correction of less than or equal to 20 x 200. Some




                                                          -1-
Case 2:20-cv-03599-BMC Document 1 Filed 08/10/20 Page 2 of 25 PageID #: 2




      blind people who meet this definition have limited vision while others are

      completely impaired and have no vision.

3.    Defendant’s denial of full and equal access to its website, and the resulting denial

      of equal access to the goods and services offered thereby, is a violation of Plaintiff’s

      rights under the ADA.

4.    Because Defendant’s website, www.trysnow.com (the “Website” or “Defendant’s

      website”), is not equally accessible to blind and visually-impaired consumers, it

      violates the ADA. Defendant’s website contains various and multiple access

      barriers that make it extremely difficult – if not impossible – for blind and visually-

      impaired consumers to attempt to complete a transaction.

5.    Plaintiff seeks a permanent injunction to initiate a change in Defendant’s corporate

      policies, practices, and procedures so that Defendant’s website will become and

      remain accessible to blind and visually-impaired consumers.

                            JURISDICTION AND VENUE
6.    This Court has subject-matter jurisdiction over this action under 28 U.S.C. § 1331

      and 42 U.S.C. § 12181, as Plaintiff’s claims arise under Title III of the ADA, 42

      U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.

7.    This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over Plaintiff’s

      pendent claims under the New York State Human Rights Law (“NYSHRL”),

      Article 15 of N.Y. Executive Law § 290 et seq., and the New York City Human

      Rights Law (“NYCHRL”), N.Y.C. Admin. Code § 8-101 et seq.

8.    Venue is proper in this Eastern District of New York under 28 U.S.C. §1391(a)(2)-

      (c) and 144(a) because Plaintiff resides in this District, and because a substantial

      part of the acts and/or omissions giving rise to Plaintiff’s claims occurred in this


                                            -2-
Case 2:20-cv-03599-BMC Document 1 Filed 08/10/20 Page 3 of 25 PageID #: 3




      District. Venue here is further established because it is in this District that

      Defendant has been and is continuing to commit the alleged acts and/or omissions

      that caused injury and violated Plaintiff’s rights and the rights of other disabled

      individuals. Courts have repeatedly held that the District in which Plaintiff tried

      and failed to access the Website is a proper venue for a suit such as this one,

      “although the Website may have been created and operated outside of the District,

      [because] the attempts to access the Website in [this District] are part of the

      sequence of events underlying the claim. Therefore, venue is proper in [this

      District].” Access Now, Inc. v. Otter Products, LLC, 280 F.Supp.3d 287, 294 (D.

      Mass. 2017).

9.    Defendant is also subject to personal jurisdiction in this District. Defendant has

      been and is committing the acts or omissions alleged herein in the Eastern District

      of New York that caused injury and violated rights the ADA, NYSHRL, and the

      NYCHRL prescribes to Plaintiff and to other blind and other visually impaired-

      consumers. A substantial part of the acts and omissions giving rise to Plaintiff’s

      claims occurred in this District: on several separate occasions, Plaintiff has been

      denied the full use and enjoyment of the facilities, goods, and services offered to

      the general public on Defendant’s Website here in Nassau County. These access

      barriers that Plaintiff encountered have caused a denial of Plaintiff’s full and equal

      access multiple times in the past, and now deter Plaintiff on a regular basis from

      accessing the Defendant’s Website in the future.

10.   This Court is empowered to issue a declaratory judgment under 28 U.S.C. §§ 2201

      and 2202.




                                           -3-
Case 2:20-cv-03599-BMC Document 1 Filed 08/10/20 Page 4 of 25 PageID #: 4




                                       PARTIES
11.   Plaintiff MICHELLE TENZER-FUCHS, at all relevant times, is and was a resident

      of Nassau County, New York.

12.   Plaintiff is legally blind, visually-impaired, and handicapped person, making her a

      member of a protected class of individuals under the ADA, under 42 U.S.C. §

      12102(1)-(2), and the regulations implementing the ADA set forth at 28 CFR §§

      36.101 et seq., the NYSHRL, and the NYCHRL. Plaintiff, MICHELLE TENZER-

      FUCHS, cannot use a computer without the assistance of screen-reading software.

      Plaintiff has been denied the full enjoyment of the facilities, goods and services of

      trysnow.com as a result of accessibility barriers on trysnow.com.

13.   Defendant is and was at all relevant times an Arizona Corporation doing business

      in New York.

14.   Defendant owns, manages, controls, and maintains the Website, and its facilities,

      goods, and services offered thereupon, is a public accommodation within the

      definition of Title III of the ADA, 42 U.S.C. § 12181(7).

15.   A Website is a place of accommodation defined as “places of exhibition and

      entertainment,” places of recreation,” and “service establishments.” 28 CFR §§

      36.201 (a); 42 U.S.C. § 12181 (7).

                                NATURE OF ACTION
16.   The Internet today is a significant source of information, constituting both a portal

      leading to endless discoveries, and a tool that can be actively used for conducting

      business, doing everyday activities such as shopping, learning, banking,

      researching, as well as for accomplishing many other activities pursued by sighted,

      blind, and visually-impaired persons alike.



                                           -4-
Case 2:20-cv-03599-BMC Document 1 Filed 08/10/20 Page 5 of 25 PageID #: 5




17.   Although the Internet has been vital to human life for some time now, it has become

      exponentially more essential with the rise of the COVID-19 pandemic. As this virus

      has swept the country, it has caused the world to shift to an almost entirely online

      model. It is now, more than ever, essential for restaurants to have a website for

      customers to place pick-up and delivery orders. Entertainment venues have had to

      adapt to being able to deliver performances to their audiences via their websites or

      an online streaming service. Educational institutions of all levels have had to shift

      away from classroom teaching entirely and replace it with completely virtual

      instruction, often for the first time in their histories. Furthermore, due to store

      closures and new building capacity limitations, a large majority of stores today must

      now rely on their websites to serve as the main point of contact and sale between

      their business and consumers. Thus, in order for blind and visually impaired

      individuals to engage in all of these newly networked aspects of our world today,

      they must be able to use screen reading software.

18.   Blind and visually impaired users of Windows operating system computers and

      devices have several screen-reading software programs available to them. Some of

      these programs are available for purchase and other programs are available without

      the user having to purchase the program separately. NonVisual Desktop Access

      (“NVDA”) is among the most popular.

19.   In today’s world, blind and visually-impaired people have the ability to access

      websites using keyboards in conjunction with a software program that either

      vocalizes the visual information found on a computer screen or displays the content

      on a refreshable Braille display. This technology is known as screen-reading




                                           -5-
Case 2:20-cv-03599-BMC Document 1 Filed 08/10/20 Page 6 of 25 PageID #: 6




      software. Screen-reading software is currently the only method a blind or visually-

      impaired person may independently access the internet. Unless websites are

      designed to be read by screen-reading software, blind and visually-impaired

      persons are unable to fully access websites, and the information, products, goods

      and contained thereon.

20.   For screen-reading software to function, the information on a website must be

      capable of being rendered into text. If the website content is not capable of being

      rendered into text, the blind or visually-impaired user is unable to access the same

      content available to sighted users.

21.   The international website standards organization, the World Wide Web

      Consortium, known throughout the world as W3C, has published version 2.1 of the

      Web Content Accessibility Guidelines (“WCAG 2.1”). WCAG 2.1 are well-

      established guidelines for making websites accessible to blind and visually-

      impaired people. These guidelines are universally followed by most large business

      entities and government agencies to ensure their websites are accessible.

22.   Non-compliant websites pose common access barriers to blind and visually-

      impaired persons. Common barriers encountered by blind and visually impaired

      persons include, but are not limited to, the following:

             a.      Alternative text (“alt-text”) or text equivalent for every non-text

             element. Alt-text is an invisible code embedded beneath a graphical image

             on a website. Web accessibility requires that alt-text be coded with each

             picture so that screen-reading software can speak the alt-text where a

             sighted user sees pictures, which includes captcha prompts. Alt-text does




                                            -6-
Case 2:20-cv-03599-BMC Document 1 Filed 08/10/20 Page 7 of 25 PageID #: 7




            not change the visual presentation, but instead a text box shows when the

            mouse moves over the picture;

            b.      Videos that do not maintain audio descriptions;

            c.      Title frames with text are not provided for identification and

            navigation;

            d.      Equivalent text is not provided when using scripts;

            e.      Forms with the same information and functionality available for

            sighted persons are not provided;

            f.      Information about the meaning and structure of content is not

            conveyed by more than the visual presentation of the content;

            g.      Text cannot be resized without assistive technology up to 200%

            without losing content or functionality;

            h.      If the content enforces a time limit, the user is not able to extend,

            adjust or disable it;

            i.      Web pages do not have titles that describe the topic or purpose;

            j.      The purpose of each link cannot be determined from the link text

            alone or from the link text and its programmatically determined link

            context;

            k.      One or more keyboard operable user interfaces lack a mode of

            operation where the keyboard focus indicator is discernible;

            l.      The default human language of each web page cannot be

            programmatically determined;

            m.      Changing the setting of a user interface component automatically




                                          -7-
Case 2:20-cv-03599-BMC Document 1 Filed 08/10/20 Page 8 of 25 PageID #: 8




             causes a change of context that the user has not been advised of before using

             the component;

             n.      Labels or instructions are not provided when content requires user

             input, which include captcha prompts that require the user to verify that he

             or she is not a robot;

             o.      In content implemented by using markup languages, elements do not

             have complete start and end tags, are not nested according to their

             specifications, contain duplicate attributes, and/or are not unique;

             p.      Inaccessible Portable Document Format (PDFs); and,

             The name and role of all User Interface elements cannot be

             programmatically determined; items that can be set by the user cannot be

             programmatically set; and/or notification of changes to these items is not

             available to user agents, including via assistive technology.

                              STATEMENT OF FACTS
23.   Defendant is a oral care retailer. Defendant operates as an online retailer

      specializing in developing and producing a wide array of unique teeth-whitening

      products, as well as other unique oral care products, such as lip exfoliators and

      charcoal floss. Defendant wholly owns, operates, manages, and controls

      www.trysnow.com, (the “Website”), which allows Defendant to sell its oral care

      products and teeth-whitening systems on both a national and international scale.

      With few to no brick and mortar stores currently operating today, Defendant’s

      Website is an exclusive point of sale for Defendant’s products.

24.   Defendant’s Website is a commercial marketplace. The Website offers features of

      a physical marketplace in that allows consumers to browse goods and services,


                                          -8-
Case 2:20-cv-03599-BMC Document 1 Filed 08/10/20 Page 9 of 25 PageID #: 9




      notifies consumers of special sale or clearance items, provides details about the

      products offered, and completes purchases of Defendant’s products, which

      Defendant will thereafter ensure the delivery of throughout the United States,

      including in New York State.

25.   Defendant’s Website is integrated with its retail business operations serving as its

      gateway. The Website offers products and services for online sale and general

      delivery to the public. The Website offers features which ought to allow users to

      learn about Defendant’s products and services, browse for items, access navigation

      bar descriptions, prices, coupons, sales, and discount items, and peruse the

      numerous items offered for sale. The features offered by www.trysnow.com

      include a wide selection of oral care items for browsing, details about the products

      and items offered, information about the company and the accolades it has received

      for its teeth-whitening produycts, review pages, and purchase portals.

26.   It is, upon information and belief, Defendant’s policy and practice to deny Plaintiff

      and other blind or visually-impaired users access to its Website, thereby denying

      the facilities and services that are offered and integrated with its retail operations.

      Due to its failure and refusal to remove access barriers to its Website, Plaintiff and

      visually-impaired persons have been and are still being denied equal access to

      Defendant’s retail operations and the numerous facilities, goods, services, and

      benefits offered to the public through its Website.

27.   Plaintiff is a visually-impaired and legally blind person, who cannot use a computer

      without the assistance of screen-reading software. Plaintiff has visited the Website

      on separate occasions using an NVDA screen reader.




                                            -9-
Case 2:20-cv-03599-BMC Document 1 Filed 08/10/20 Page 10 of 25 PageID #: 10




  28.   During Plaintiff’s visits to the Website, www.trysnow.com, the last occurring in

        July of 2020, Plaintiff encountered multiple access barriers which effectively

        denied her the full enjoyment of the goods and services of the Website. Plaintiff

        visited Defendant’s Website with an intent to browse and attempt to purchase high-

        end teeth-whitening products. Despite her efforts, however, Plaintiff was denied a

        shopping experience similar to that of a sighted individual due to the website’s lack

        of a range of features and accommodations, which effectively barred Plaintiff

        from being able to purchase any of Defendant’s products.

  29.   Many features on the Website lacks alt. text, which is the invisible code embedded

        beneath a graphical image. As a result, Plaintiff was unable to differentiate what

        products were on the screen due to the failure of the Website to adequately describe

        its content.

  30.   Many features on the Website also fail to add a label element or title attribute for

        each field. This is a problem for the visually impaired because the screen reader

        fails to communicate the purpose of the page element. It also leads to the user not

        being able to understand what he or she is expected to insert into the subject field.

        This was an issue on Defendant’s Website particularly in the size selection section.

        As a result, Plaintiff and similarly situated visually-impaired users of Defendant’s

        Website are unable to enjoy the privileges and benefits of the Website equally to

        sighted users.

  31.   The Website also contained a host of broken links, which is a hyperlink to a non-

        existent or empty webpage. For the visually impaired this is especially paralyzing

        due to the inability to navigate or otherwise determine where one is on the website




                                            -10-
Case 2:20-cv-03599-BMC Document 1 Filed 08/10/20 Page 11 of 25 PageID #: 11




        once a broken link is encountered. For example, upon coming across a link of

        interest, Plaintiff was redirected to an error page. However, the screen-reader failed

        to communicate that the link was broken. As a result, Plaintiff could not get back

        to her original search.

  32.   Plaintiff has made multiple attempts to complete a purchase on www.trysnow.com,

        most recently in July of 2020, but was unable to do so independently because of the

        many access barriers on Defendant’s website. These access barriers have caused

        www.trysnow.com to be inaccessible to, and not independently usable by, blind

        and visually-impaired persons.

  33.   These access barriers effectively denied Plaintiff the ability to use and enjoy

        Defendant’s website the same way sighted individuals do. The access barriers

        Plaintiff encountered have caused a denial of Plaintiff’s full and equal access in the

        past, and now deter Plaintiff on a regular basis from accessing the Website.

  34.   Due to the inaccessibility of Defendant’s Website, blind and visually-impaired

        customers such as Plaintiff, who need screen-readers, cannot fully and equally use

        or enjoy the facilities, products, and services Defendant offers to the public on its

        Website. The access barriers Plaintiff encountered have caused a denial of

        Plaintiff’s full and equal access in the past, and now deter Plaintiff on a regular

        basis from visiting the Website, presently and in the future.

  35.   But for the Website’s access barriers, Plaintiff would have returned to and further

        utilized Defendant’s Website. However, because the Website was effectively

        inaccessible to Plaintiff, she no longer intends to revisit the site.




                                              -11-
Case 2:20-cv-03599-BMC Document 1 Filed 08/10/20 Page 12 of 25 PageID #: 12




  36.   If the Website was equally accessible to all, Plaintiff could independently navigate

        the Website and complete a desired transaction as sighted individuals do.

  37.   Because simple compliance with the WCAG 2.1 Guidelines would provide Plaintiff

        and other visually-impaired consumers with equal access to the Website, Plaintiff

        alleges that Defendant has engaged in acts of intentional discrimination, including

        but not limited to the following policies or practices:

                a.      Constructing and maintaining a website that is inaccessible to

                visually-impaired individuals, including Plaintiff;

                b.      Failure to construct and maintain a website that is sufficiently intuitive

                so as to be equally accessible to visually-impaired individuals, including

                Plaintiff; and,

                c.      Failing to take actions to correct these access barriers in the face of

                substantial harm and discrimination to blind and visually-impaired

                consumers, such as Plaintiff, as a member of a protected class.

  38.   Defendant therefore uses standards, criteria or methods of administration that have the

        effect of discriminating or perpetuating the discrimination of others, as alleged herein.

  39.   The ADA expressly contemplates the injunctive relief that Plaintiff seeks in this

        action. In relevant part, the ADA requires:

        In the case of violations of . . . this title, injunctive relief shall include an order to
        alter facilities to make such facilities readily accessible to and usable by individuals
        with disabilities . . . Where appropriate, injunctive relief shall also include requiring
        the . . . modification of a policy . . .

                                                                 42 U.S.C. § 12188(a)(2).

  40.   Because Defendant’s Website has never been equally accessible, and because

        Defendant lacks a corporate policy that is reasonably calculated to cause its



                                              -12-
Case 2:20-cv-03599-BMC Document 1 Filed 08/10/20 Page 13 of 25 PageID #: 13




       Website to become and remain accessible, Plaintiff invokes 42 U.S.C. §

       12188(a)(2) and seeks a permanent injunction requiring:

              a. that Defendant retain a qualified consultant acceptable to Plaintiff

                  (“Mutually Agreed Upon Consultant”) who shall assist it in improving the

                  accessibility of its Website so the goods and services on them may be

                  equally accessed and enjoyed by individuals with vision related disabilities;

              b. that Defendant work with the Mutually Agreed Upon Consultant to ensure

                  that all employees involved in website development and content

                  development be given web accessibility training on a periodic basis,

                  including onsite training to create accessible content at the design and

                  development stages;

              c. that Defendant work with the Mutually Agreed Upon Consultant to

                  perform an automated accessibility audit on a periodic basis to evaluate

                  whether its Website may be equally accessed and enjoyed by individuals

                  with vision related disabilities on an ongoing basis;

              d. that Defendant work with the Mutually Agreed Upon Consultant to

                  perform end-user accessibility/usability testing on a periodic basis with

                  said testing to be performed by individuals with various disabilities to

                  evaluate whether its Website may be equally accessed and enjoyed by

                  individuals with vision related disabilities on an ongoing basis;

              e. that Defendant work with the Mutually Agreed Upon Consultant to create

                  an accessibility policy that will be posted on its Website, along with an e-

                  mail address and tollfree phone number to report accessibility-related

                  problems; and




                                            -13-
Case 2:20-cv-03599-BMC Document 1 Filed 08/10/20 Page 14 of 25 PageID #: 14




               f. that Plaintiff, their counsel and its experts monitor Defendant’s Website for

                   up to two years after the Mutually Agreed Upon Consultant validates it is

                   free of accessibility errors/violations to ensure it has adopted and

                   implemented adequate accessibility policies.


  41.   Although Defendant may currently have centralized policies regarding maintaining

        and operating its Website, Defendant lacks a plan and policy reasonably calculated

        to make them fully and equally accessible to, and independently usable by, blind

        and other visually-impaired consumers.

  42.   Defendant has, upon information and belief, invested substantial amounts of money

        in developing and maintaining its Website and, through the site, has generated

        significant revenue. The invested amounts are far greater than the associated cost

        of making their Website equally accessible to visually-impaired consumers.

  43.   Without injunctive relief, Plaintiff and other visually-impaired consumers will

        continue to be unable to independently use the Website, violating their rights.

                            CLASS ACTION ALLEGATIONS
  44.   Plaintiff, on behalf of herself and all others similarly situated, seeks to certify a

        nationwide class under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally blind

        individuals in the United States who have attempted to access Defendant’s Website

        and as a result have been denied access to the equal enjoyment of goods and services,

        during the relevant statutory period.

  45.   Plaintiff, on behalf of herself and all others similarly situated, seeks to certify a New

        York City subclass under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally blind

        individuals in the City of New York who have attempted to access Defendant’s




                                            -14-
Case 2:20-cv-03599-BMC Document 1 Filed 08/10/20 Page 15 of 25 PageID #: 15




        Website and as a result have been denied access to the equal enjoyment of goods and

        services offered, during the relevant statutory period.

  46.   Common questions of law and fact exist amongst Class, including:

                a.          Whether Defendant’s Website is a “public accommodation” under

                the ADA;

                b.          Whether Defendant’s Website is a “place or provider of public

                accommodation” under the NYSHRL and the NYCHRL;

                c.          Whether Defendant’s Website denies the full and equal enjoyment

                of    its     products,   services,    facilities,   privileges,   advantages,   or

                accommodations to people with visual disabilities, violating the ADA;

                d.          Whether Defendant’s Website denies the full and equal enjoyment

                of    its     products,   services,    facilities,   privileges,   advantages,   or

                accommodations to people with visual disabilities, violating the NYSHRL;

                and

                e.          Whether Defendant’s Website denies the full and equal enjoyment

                of    its     products,   services,    facilities,   privileges,   advantages,   or

                accommodations to people with visual disabilities, violating the NYCHRL.

  47.   Plaintiff’s claims are typical of the Class. The Class, similarly, to the Plaintiff, are

        severely visually impaired or otherwise blind, and claim that Defendant has

        violated the ADA, NYSHRL, and/or NYCHRL by failing to update or remove

        access barriers on its Website so either can be independently accessible to the Class.

  48.   Plaintiff will fairly and adequately represent and protect the interests of the Class

        Members because Plaintiff has retained and is represented by counsel competent




                                                -15-
Case 2:20-cv-03599-BMC Document 1 Filed 08/10/20 Page 16 of 25 PageID #: 16




        and experienced in complex class action litigation, and because Plaintiff has no

        interests antagonistic to the Class Members. Class certification of the claims is

        appropriate under Fed. R. Civ. P. 23(b)(2) because Defendant has acted or refused

        to act on grounds generally applicable to the Class, making appropriate both

        declaratory and injunctive relief with respect to Plaintiff and the Class as a whole.

  49.   Alternatively, class certification is appropriate under Fed. R. Civ. P. 23(b)(3) because

        fact and legal questions common to Class Members predominate over questions

        affecting only individual Class Members, and because a class action is superior to

        other available methods for the fair and efficient adjudication of this litigation.

  50.   Judicial economy will be served by maintaining this lawsuit as a class action in that

        it is likely to avoid the burden that would be otherwise placed upon the judicial

        system by the filing of numerous similar suits by people with visual disabilities

        throughout the United States.

                          FIRST CAUSE OF ACTION
                 VIOLATIONS OF THE ADA, 42 U.S.C. § 12181 et seq.
  51.   Plaintiff, on behalf of herself and the Class Members, repeats and realleges every

        allegation of the preceding paragraphs as if fully set forth herein.

  52.   Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 et seq., provides:

        No individual shall be discriminated against on the basis of disability in the full and
        equal enjoyment of the goods, services, facilities, privileges, advantages, or
        accommodations of any place of public accommodation by any person who owns,
        leases (or leases to), or operates a place of public accommodation.

                                                                       42 U.S.C. § 12182(a).

  53.   Defendant’s Website is a public accommodation within the definition of Title III of

        the ADA, 42 U.S.C. § 12181(7). The Website is a service that is offered to the

        general public, and as such, must be equally accessible to all potential consumers.


                                             -16-
Case 2:20-cv-03599-BMC Document 1 Filed 08/10/20 Page 17 of 25 PageID #: 17




  54.   Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to

        deny individuals with disabilities the opportunity to participate in or benefit from

        the products, services, facilities, privileges, advantages, or accommodations of an

        entity. 42 U.S.C. § 12182(b)(1)(A)(i).

  55.   Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to

        deny individuals with disabilities an opportunity to participate in or benefit from

        the products, services, facilities, privileges, advantages, or accommodation, which

        is equal to the opportunities afforded to other individuals. 42 U.S.C. §

        12182(b)(1)(A)(ii).

  56.   Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also

        includes, among other things:

        [A] failure to make reasonable modifications in policies, practices, or procedures,
        when such modifications are necessary to afford such goods, services, facilities,
        privileges, advantages, or accommodations to individuals with disabilities, unless
        the entity can demonstrate that making such modifications would fundamentally
        alter the nature of such goods, services, facilities, privileges, advantages or
        accommodations; and a failure to take such steps as may be necessary to ensure that
        no individual with a disability is excluded, denied services, segregated or otherwise
        treated differently than other individuals because of the absence of auxiliary aids
        and services, unless the entity can demonstrate that taking such steps would
        fundamentally alter the nature of the good, service, facility, privilege, advantage,
        or accommodation being offered or would result in an undue burden.

                                                      42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).

  57.   The acts alleged herein constitute violations of Title III of the ADA, and the

        regulations promulgated thereunder. Plaintiff, who is a member of a protected class

        of persons under the ADA, has a physical disability that substantially limits the

        major life activity of sight within the meaning of 42 U.S.C. §§ 12102(1)(A)-(2)(A).

        Furthermore, Plaintiff has been denied full and equal access to the Website, has not




                                            -17-
Case 2:20-cv-03599-BMC Document 1 Filed 08/10/20 Page 18 of 25 PageID #: 18




        been provided services that are provided to other patrons who are not disabled, and

        has been provided services that are inferior to the services provided to non-disabled

        persons. Defendant has failed to take any prompt and equitable steps to remedy its

        discriminatory conduct. These violations are ongoing.

  58.   Under 42 U.S.C. § 12188 and the remedies, procedures, and rights set forth and

        incorporated therein, Plaintiff, requests relief as set forth below.

                              SECOND CAUSE OF ACTION
                             VIOLATIONS OF THE NYSHRL

  59.   Plaintiff repeats, realleges and incorporates by reference the allegations contained

        in paragraphs 1 through 72 of this Complaint as though set forth at length herein.

  60.   N.Y. Exec. Law § 296(2)(a) provides that it is “an unlawful discriminatory

        practice for any person, being the owner, lessee, proprietor, manager,

        superintendent, agent, or employee of any place of public accommodation . . .

        because of the . . . disability of any person, directly or indirectly, to refuse,

        withhold from or deny to such person any of the accommodations, advantages,

        facilities or privileges thereof.”.

  61.   The Website trysnow.com is a sales establishment and public accommodation

        within the definition of N.Y. Exec. Law § 292(9).

  62.   Defendant is subject to the New York Human Rights Law because it owns and

        operates trysnow.com. Defendant is a person within the meaning of N.Y. Exec.

        Law. § 292(1).

  63.   Defendant is violating N.Y. Exec. Law § 296(2)(a) in refusing to update or

        remove access barriers to trysnow.com, causing trysnow.com to be completely

        inaccessible to the blind. This inaccessibility denies blind patrons the full and



                                              -18-
Case 2:20-cv-03599-BMC Document 1 Filed 08/10/20 Page 19 of 25 PageID #: 19




        equal access to the facilities, goods and services that Defendant makes available

        to the non-disabled public.

  64.   Specifically, under N.Y. Exec. Law, “unlawful discriminatory practice” includes,

        among other things, “a refusal to make reasonable modifications in policies,

        practices, or procedures, when such modifications are necessary to afford

        facilities, privileges, advantages or accommodations to individuals with

        disabilities, unless such person can demonstrate that making such modifications

        would fundamentally alter the nature of such facilities, privileges, advantages or

        accommodations.”

  65.   In addition, under N.Y. Exec. Law § 296(2)(c)(II), unlawful discriminatory

        practice also includes, “a refusal to take such steps as may be necessary to ensure

        that no individual with a disability is excluded or denied services because of the

        absence of auxiliary aids and services, unless such person can demonstrate that

        taking such steps would fundamentally alter the nature of the facility, privilege,

        advantage or accommodation being offered or would result in an undue burden.”

  66.   There are readily available, well-established guidelines on the Internet for making

        websites accessible to the blind and visually-impaired. These guidelines have

        been followed by other business entities in making their website accessible,

        including but not limited to: adding alt-text to graphics and ensuring that all

        functions can be performed by using a keyboard. Incorporating the basic

        components to make their website accessible would neither fundamentally alter

        the nature of Defendant’s business nor result in an undue burden to Defendant.




                                            -19-
Case 2:20-cv-03599-BMC Document 1 Filed 08/10/20 Page 20 of 25 PageID #: 20




  67.   Defendant’s actions constitute willful intentional discrimination against the class

        on the basis of a disability in violation of the New York State Human Rights Law,

        N.Y. Exec. Law § 296(2) in that Defendant has:

                (a) constructed and maintained a website that is inaccessible to blind class
                members with knowledge of the discrimination; and/or
                (b) constructed and maintained a website that is sufficiently intuitive
                and/or obvious that is inaccessible to blind class members; and/or
                (c) failed to take actions to correct these access barriers in the face of
                substantial harm and discrimination to blind class members.

  68.   Defendant has failed to take any prompt and equitable steps to remedy its

        discriminatory conduct. These violations are ongoing.

  69.   As such, Defendant discriminates, and will continue in the future to discriminate

        against Plaintiff and members of the proposed class and subclass on the basis of

        disability in the full and equal enjoyment of the goods, services, facilities,

        privileges, advantages, accommodations and/or opportunities of trysnow.com

        under N.Y. Exec. Law § 296(2) et seq. and/or its implementing regulations.

  70.   Unless the Court enjoins Defendant from continuing to engage in these unlawful

        practices, Plaintiff and members of the class will continue to suffer irreparable

        harm.

  71.   The actions of Defendant were and are in violation of the NYSHRL and therefore

        Plaintiff invokes his right to injunctive relief to remedy the discrimination.

  72.   Plaintiff is also entitled to compensatory damages, as well as civil penalties and

        fines pursuant to N.Y. Exec. Law § 297(4)(c) et seq. for each and every offense.

  73.   Plaintiff is also entitled to reasonable attorneys’ fees and costs.

  74.   Pursuant to N.Y. Exec. Law § 297, and the remedies, procedures, and rights set

        forth and incorporated therein, Plaintiff prays for judgment as set forth below.



                                             -20-
Case 2:20-cv-03599-BMC Document 1 Filed 08/10/20 Page 21 of 25 PageID #: 21




                               THIRD CAUSE OF ACTION
                             VIOLATIONS OF THE NYCHRL
  75.   Plaintiff, on behalf of herself and the New York City Sub-Class Members, repeats

        and realleges every allegation of the preceding paragraphs as if fully set forth herein.

  76.   N.Y.C. Administrative Code § 8-107(4)(a) provides that “It shall be an unlawful

        discriminatory practice for any person, being the owner, lessee, proprietor,

        manager, superintendent, agent or employee of any place or provider of public

        accommodation, because of . . . disability . . . directly or indirectly, to refuse,

        withhold from or deny to such person, any of the accommodations, advantages,

        facilities or privileges thereof.”

  77.   Defendant’s Website is a sales establishment and public accommodations within

        the definition of N.Y.C. Admin. Code § 8-102(9).

  78.   Defendant is subject to NYCHRL because it owns and operates its Website, making

        it a person within the meaning of N.Y.C. Admin. Code § 8-102(1).

  79.   Defendant is violating N.Y.C. Administrative Code § 8-107(4)(a) in refusing to

        update or remove access barriers to Website, causing its Website and the services

        integrated with such Website to be completely inaccessible to the blind. The

        inaccessibility denies blind patrons full and equal access to the facilities, products,

        and services that Defendant makes available to the non-disabled public.

  80.   Defendant is required to “make reasonable accommodation to the needs of persons

        with disabilities . . . any person prohibited by the provisions of [§ 8-107 et seq.]

        from discriminating on the basis of disability shall make reasonable

        accommodation to enable a person with a disability to . . . enjoy the right or rights




                                             -21-
Case 2:20-cv-03599-BMC Document 1 Filed 08/10/20 Page 22 of 25 PageID #: 22




        in question provided that the disability is known or should have been known by the

        covered entity.” N.Y.C. Admin. Code § 8-107(15)(a).

  81.   Defendant’s actions constitute willful intentional discrimination against the Sub-

        Class on the basis of a disability in violation of the N.Y.C. Administrative Code §

        8-107(4)(a) and § 8-107(15)(a) in that Defendant has:

               a.      constructed and maintained a website that is inaccessible to blind

               class members with knowledge of the discrimination; and/or

               b.      constructed and maintained a website that is sufficiently intuitive

               and/or obvious that is inaccessible to blind class members; and/or

               c.      failed to take actions to correct these access barriers in the face of

               substantial harm and discrimination to blind class members.

  82.   Defendant has failed to take any prompt and equitable steps to remedy their

        discriminatory conduct. These violations are ongoing.

  83.   As such, Defendant discriminates, and will continue in the future to discriminate

        against Plaintiff and members of the proposed class and subclass on the basis of

        disability in the full and equal enjoyment of the products, services, facilities,

        privileges, advantages, accommodations and/or opportunities of its Website under

        § 8-107(4)(a) and/or its implementing regulations. Unless the Court enjoins

        Defendant from continuing to engage in these unlawful practices, Plaintiff and

        members of the class will continue to suffer irreparable harm.

  84.   Defendant’s actions were and are in violation of the NYCHRL and therefore

        Plaintiff invokes her right to injunctive relief to remedy the discrimination.




                                            -22-
Case 2:20-cv-03599-BMC Document 1 Filed 08/10/20 Page 23 of 25 PageID #: 23




  85.   Plaintiff is also entitled to compensatory damages, as well as civil penalties and

        fines under N.Y.C. Administrative Code § 8-120(8) and § 8-126(a) for each offense

        as well as punitive damages pursuant to § 8-502.

  86.   Plaintiff is also entitled to reasonable attorneys’ fees and costs.

  87.   Under N.Y.C. Administrative Code § 8-120 and § 8-126 and the remedies,

        procedures, and rights set forth and incorporated therein Plaintiff prays for

        judgment as set forth below.

                              FOURTH CAUSE OF ACTION
                                DECLARATORY RELIEF
  88.   Plaintiff, on behalf of herself and the Class and the New York State and New York

        City Sub-Classes Members, repeats and realleges every allegation of the preceding

        paragraphs as if fully set forth herein.

  89.   An actual controversy has arisen and now exists between the parties in that Plaintiff

        contends, and is informed and believes that Defendant denies, that its Website

        contains access barriers denying blind customers the full and equal access to the

        products, services and facilities of its Website, which Defendant owns, operations

        and controls, fails to comply with applicable laws including, but not limited to, Title

        III of the Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq., N.Y. Exec.

        Law § 296, et seq., and N.Y.C. Admin. Code § 8-107, et seq. prohibiting

        discrimination against the blind.

  90.   A judicial declaration is necessary and appropriate at this time in order that each of

        the parties may know their respective rights and duties and act accordingly.

                                  PRAYER FOR RELIEF
        WHEREFORE, Plaintiff respectfully requests this Court grant the following relief:




                                             -23-
Case 2:20-cv-03599-BMC Document 1 Filed 08/10/20 Page 24 of 25 PageID #: 24




             a.      A preliminary and permanent injunction to prohibit Defendant from

             violating the Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq.,

             N.Y.C. Administrative Code § 8-107, et seq., and the laws of New York;

             b.      A preliminary and permanent injunction requiring Defendant to take

             all the steps necessary to make its Website into full compliance with the

             requirements set forth in the ADA, and its implementing regulations, so that

             the Website is readily accessible to and usable by blind individuals;

             c.      A declaration that Defendant owns, maintains and/or operates its

             Website in a manner that discriminates against the blind and which fails to

             provide access for persons with disabilities as required by Americans with

             Disabilities Act, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law § 296(2) et

             seq., N.Y.C. Administrative Code § 8-107, et seq., and the laws of New

             York;

             d.      An order certifying the Class and Sub-Classes under Fed. R. Civ. P.

             23(a) & (b)(2) and/or (b)(3), appointing Plaintiff as Class Representative,

             and her attorneys as Class Counsel;

             e.      Compensatory damages in an amount to be determined by proof,

             including all applicable statutory and punitive damages and fines, to

             Plaintiff and the proposed class and subclasses for violations of their civil

             rights under New York State and New York City Human Rights Law;

             f.      Pre- and post-judgment interest;

             g.      An award of costs and expenses of this action together with

             reasonable attorneys’ and expert fees; and




                                         -24-
Case 2:20-cv-03599-BMC Document 1 Filed 08/10/20 Page 25 of 25 PageID #: 25




                  h.      Such other and further relief as this Court deems just and proper.

                               DEMAND FOR TRIAL BY JURY
           Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury on all questions

  of fact the Complaint raises.


  Dated:      Forest Hills, New York
              August 10, 2020


                                                 SHALOM LAW, PLLC.

                                                  /s/Jonathan Shalom
                                                 Jonathan Shalom, Esq.
                                                 105-13 Metropolitan Avenue
                                                 Forest Hills, New York 11375
                                                 Tel: (718) 971-9474
                                                 Email: Jonathan@ShalomLawNY.com

                                                 ATTORNEYS FOR PLAINTIFF




                                               -25-
